Name: Commission Regulation (EEC) No 2754/82 of 14 October 1982 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1982/83u
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 82 Official Journal of the European Communities No L 291 / 13 COMMISSION REGULATION (EEC) No 2754/82 of 14 October 1982 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1982/83 HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1244/82, for the 1982/83 marketing year the date '30 September' given in the said paragraph is hereby replaced by the date '31 October'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regulation (EEC) No 1 198/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 244/82 (3) fixed the time limit for submitting applica ­ tions for the premium for maintaining suckler cows at 30 September ; whereas, in certain Member States, this time limit has been found to be inadequate and it should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 140, 5 . 6 . 1980, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 28 . (3) OJ No L 143, 20 . 5. 1982, p . 20 .